DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A copy of People’s Republic of China application CN201910708522X has been filed with a priority date of 01 August 2019. 

Specification
The disclosure is objected to because of the following informalities: It appears that on pg. 24 of the specification that “FIG. 5” in line 15, “FIG.6” in line 19, and “FIG. 7” in line 20 should recite “FIG. 4” in line 15, “FIG.5” in line 19, and “FIG. 6” in line 20 to comply with the accompanied drawings. 
Appropriate correction is required.

Claim Objections
Claim 19 is objected to because of the following informalities: It appears the claim should recite “wherein the material of the transparent area…” in line 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the test area" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 recites the limitation "the chamber" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 introduces the limitation of “a chamber” in line 1, however claim 14 is dependent on claim 12 and not 13. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent US 7,008,799 to Zimmer et al. (herein Zimmer).
claim 1, Zimmer teaches an analytical testing element (herein detection device) for the determination of an analyte in a liquid (see abstract). The detection device comprises a testing element, wherein said testing element comprises a capillary channel and detection element (herein detection area) (see Figs. 1A-1F; Col. 9, line 20 – Col. 10, line 3). The detection area contains all reagents required for the detection reaction of the target analyte in a sample (see Col. 5, lines 1-4). The detection device further comprises a carrier (see Fig. 1A-1F; Col. 9, line 20 – Col. 10, line 3), wherein said carrier is transparent so a the color change due to detection reaction in the detection area can be visually or optically observed (see Col. 5, lines 15 – 27). Said carrier will herein be referred to as “transparent area” wherein said transparent area comprises a hydrophilic area located on portion of carrier forming capillary channel (see Col. 4, lines 12-67). 
Regarding claim 2, Zimmer teaches all the limitations of claim 1 above. 
Zimmer teaches the hydrophilic area faces the detection area (see Figs. 1A-1F). 
Regarding claim 7, Zimmer teaches there is an observable color change due to a detection reaction in the detection area (see Col. 5, lines 15 – 27).
Regarding claims 9 and 10, Zimmer teaches the transparent area is covered by the detection area wherein the transparent area is shaped such that together they form a capillary channel (see Figs. 1A-1F; Col. 9, lines 20 – 52). As mentioned above, Zimmer teaches said transparent area comprises a hydrophilic area located on portion of carrier forming capillary channel (see Col. 4, lines 12-67).
Regarding claim 11, As mentioned above, Zimmer teaches said carrier is the transparent area so a the color change due to detection reaction in the detection area can be visually or optically observed (see Col. 5, lines 15 – 27) and said transparent area forms part of capillary channel which together with detection area forms a testing element (see Fig. 1A-1F; Col. 9, line 20 – Col. 10, line 3).

claim 12, According to Merriam-Webster a groove is a long narrow channel. As mentioned above, the transparent area is shaped such that it forms a capillary channel with the detection area, wherein said capillary channel and detection area are considered a testing element (see Fig. 1A-1F; Col. 9, line 20 – Col. 10, line 3).
Regarding claim 13, According to Merriam-Webster a chamber is an enclosed space or cavity, and therefore the capillary channel formed by the transparent area (i.e. carrier) comprising a notch for liquid sample collection, wherein the capillary channel is located in the middle of said transparent area (see Fig. 1A-1F; Col. 9, line 20 – Col. 10, line 3)), reads on the this limitation of the instant claim. 
Regarding claim 14, According to Merriam-Webster a plane is any flat or level surface. As shown in Figures 1A-1F of Zimmer, the portions of the transparent area that form the capillary channel adopt a plan structure.
Regarding claims 15 and 19, Zimmer teaches the carrier can be composed of plastics, metal foils, or metal coated plastics (see Col. 4, lines 12-67), wherein said carrier (i.e. transparent area) is more specifically composed of a transparent plastic foil (see Col. 5, lines 20-27) all of which are non-water-absorbent materials. 
Regarding claims 16 and 18, Zimmer teaches the detection area is composed of papers or porous plastic materials such as membranes and that Polyamide (which includes nylon) are especially preferred (see Col. 5, lines 28-43). 
Regarding claim 17, as mentioned above, Zimmer teaches the detection area contains all reagents required for the detection reaction of the target analyte in a sample (see Col. 5, lines 1-4).
Regarding claim 20, Zimmer teaches a method for determination of an analyte in a liquid sample, in particular a body fluid such as urine (see Col. 8, lines 32-37). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent US 7,008,799 to Zimmer et al. (herein Zimmer) as applied to claim 1 above, and further in view of United States Patent Application Publication US 2019/0083490 to Saito.

Regarding claim 3-6, Zimmer teaches said transparent area comprises a hydrophilic area located on portion of carrier forming capillary channel (see Col. 4, lines 12-67) wherein said hydrophilic area is created by coating a surface with a hydrophilic layer; or by thermal, physical or chemical treatment of a surface (see Col. 4, lines 35-48). 
Zimmer fails to teach “wherein the hydrophilic area includes a hydrophilic reagent …”, “wherein the hydrophilic reagent contains a hydrophilic group …”, “wherein the hydrophilic reagent contains a surfactant …”, or “wherein the surfactant contains one or several of xylitol ester, sorbitol monopalmitate, lauric acid or stearic acid monoglyceride” as recited in the instant claims. 
Saito teaches lauric acid is a suitable surfactant comprising a hydrophilic group (see [0148]). 
Zimmer and Saito are analogous in the field of hydrolyzing using chemical treatment. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to use a lauric acid as a surfactant, as described by Saito, to chemically treat the carrier/transparent area of Zimmer as it would be suitable for the intended purpose. See MPEP 2144.07 Art Recognized Suitability for an Intended Purpose. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent US 7,008,799 to Zimmer et al. (herein Zimmer) as applied to claim 1 above, and further evidenced by https://www.early-pregnancy-tests.com/inpregtesstr (herein pregnancy test webpage). 
Regarding claim 8, Zimmer fails to teach “wherein the test result area is of a line shape” as recited in the instant claim. However, test result areas in the shape of a line are well known in the art and therefore obvious as evidenced by pregnancy test webpage. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797             

/JENNIFER WECKER/Primary Examiner, Art Unit 1797